Citation Nr: 0324218	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for a psychiatric disorder, 
to include agoraphobia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the RO in Providence, 
Rhode Island, which denied service connection for a seizure 
disorder and for a psychiatric disorder, to include 
agoraphobia and depression.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In August 1997, the veteran sought treatment at Kent County 
Hospital.  The hospital records revealed that the veteran was 
previously admitted to Kent County Hospital in October 1995.  
These records should be obtained.

An authorization for release of information submitted by the 
veteran in September 1997, noted treatment at Kent County 
Mental Health Center beginning in 1995.  It also noted 
treatment by J.L. Wilterdink, M.D., beginning in 1995.  The 
RO should contact Kent County Mental Health Center and 
request all the veteran's treatment records dated from 1995 
to 1998.  The RO should also contact Dr. Wilterdink and 
request all treatment records dated from 1995 to 1998.

At a personal hearing in June 1999, the veteran testified 
that she sought treatment from Dr. Frank in Philadelphia, 
Pennsylvania, from 1984 to 1990.  She also testified that she 
was treated at Butler Hospital from 1995 to 1996.  The RO 
must contact Dr. Frank and request the veteran's treatment 
records dated from 1984 to 1990.  The RO should also contact 
Butler Hospital and obtain all the veteran's treatment 
records dated from 1995 to 1996.

If additional medical records are submitted, the veteran 
should be afforded a current VA neurological examination and 
VA psychiatric examination in order to determine the etiology 
of her seizure disorder and her psychiatric disorder.  

In view of the foregoing, the case is remanded for the 
following, to be done in sequential order:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated her for neurological 
and/or psychiatric disorders, including 
anyone who has prescribed seizure or 
epilepsy medication since her 
separation from service.  Of particular 
interest would be information regarding 
Dr. Frank, including her full name and 
last know address.  The RO should 
inquire of the veteran whether she was 
prescribed anti-seizure medications in 
the period from February 1985 until 
1995, and the names and addresses of 
any prescribers.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran, and her representative should 
be informed of this problem.

3.  After all the appropriate releases 
for medical records have been signed; 
the RO should obtain all medical 
records from:
a)  Kent County Hospital dated 
October 1995 
     to August 1997.
b)  Kent County Mental Health 
Center dated    
     1995 to 1998;
c)  J.L. Wilterdink, M.D., dated 
1995 to 1998;
d)  Dr. Frank dated 1984 to 1990;
e)  Butler Hospital dated 1995 to 
1996.

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to 
be notified of unsuccessful efforts in 
this regard.  

4.  After the requested medical records 
have been obtained, the veteran should 
be scheduled for a VA neurological 
examination and a VA psychiatric 
examination to evaluate the nature and 
extent of any neurological disorders or 
psychiatric disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examinations, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

(a)  The neurologist is to review the 
claims folder, including the service 
medical records, and any newly obtained 
medical reports and render an opinion 
as to whether the claimed seizure 
disorder had its' inception in service.  
Reasons for the opinion rendered should 
be included in the report.

(b)  The psychiatrist is to review the 
claims folder and render an opinion as 
to whether the claimed psychiatric 
disorders began in service, or is 
causally or etiologically related to, 
or is exacerbated by the claimed 
seizure disorder.  Reasons for the 
opinion rendered should be included in 
the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  She is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

6.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




